Listing Report:Supplement No. 88 dated Oct 28, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 319423 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,348.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $77.34 Auction yield range: 4.27% - 10.42% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 8.29% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Dec-2003 Debt/Income ratio: Not calculated Credit score: 740-760 (Oct-2009) Current / open credit lines: 5 / 4 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 11 Length of status: 3y 1m Amount delinquent: $0 Revolving credit balance: $1,617 Occupation: Food Service Manage Public records last 12m / 10y: 0/ 0 Bankcard utilization: 20% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: hardneasylivin Borrower's state: Ohio Borrower's group: MONEY DIES Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 25 ( 100% ) 740-760 (Latest) Principal borrowed: $5,000.00 < mo. late: 0 ( 0% ) 720-740 (Aug-2007) 720-740 (Jul-2007) Principal balance: $1,689.63 1+ mo. late: 0 ( 0% ) Total payments billed: 25 Description Forget Chase, 2nd Loan with Prosper Chase sent me a letter stating that my interest rate on my credit card was going to be changed from 4.99% fixed to 15.24% variable.? I?have never paid late, ever.? Screw them.??Because our economy is struggling, I am being punished for it.? I owe $1203.44 on my chase card.? I also purchased a dell computer with deferred finance charges,?I owe?$1074.98. ?I would like to consolidate that debt into 1 loan through prosper.? Seeing as this is my second loan with prosper and that I set up automatic payments this should be quick and easy.? Good luck bidding. Information in the Description is not verified. Borrower Payment Dependent Notes Series 374995 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $65.88 Auction yield range: 4.27% - 10.42% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 8.29% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jun-1972 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 700-720 (Oct-2009) Current / open credit lines: 10 / 9 Employment status: Self-employed Now delinquent: 0 Total credit lines: 20 Length of status: 9y 5m Amount delinquent: $0 Revolving credit balance: $13,432 Occupation: Realtor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 45% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: ModelRealtor Borrower's state: Connecticut Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying down some Credit Card Debt Purpose of loan:This loan will be used to pay off Higher Interest Lines of Credit, Knock Down Balances on Credit Cards My financial situation:I am a good candidate for this loan because I have worked very hard over the past few years to Improve my Credit.? I always Pay on time.? I have steady Income. My expenses are minimal. My Life is comfortable, easy to manage.? I simply would like to reduce my debt quicker and at a more reasonable Rate. One combined monthly payment would be nice.Monthly net income? Varies? between 1600.00? to $3000.00 other monthsMonthly expenses: $ ??Housing: $?1000.00??Insurance: $ 144.00??Car expenses: $ 50.00??Utilities: $ 120.00??Phone, cable, internet: $ 49.00??Food, entertainment: $ 150.??Clothing, household expenses $ ??Credit cards and other loans: $ 200.00??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 430569 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,500.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 20.52% Starting borrower rate/APR: 21.52% / 23.78% Starting monthly payment: $94.86 Auction yield range: 8.27% - 20.52% Estimated loss impact: 6.98% Lender servicing fee: 1.00% Estimated return: 13.54% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: May-1996 Debt/Income ratio: 36% Credit score: 680-700 (Oct-2009) Current / open credit lines: 21 / 14 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 54 Length of status: 11y 7m Amount delinquent: $0 Revolving credit balance: $45,233 Occupation: Police Officer/Corr Public records last 12m / 10y: 0/ 0 Bankcard utilization: 91% Stated income: $50,000-$74,999 Delinquencies in last 7y: 1 Homeownership: Yes Inquiries last 6m: 2 Screen name: ryno1998 Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay off High Interest Credit Card Purpose of loan:This loan will be used to pay off high interest credit card that was used to purchase band equipmentI need to pay this card off by december or I will get hit with additional interest accrued. Currently my rate is 26.75% and this loan would knock it down and save me money each month and also save me accrued interestMy financial situation:I am a good candidate for this loan because Im employed full time in a very secure profession making 77,000 a year, make all my payments on time, and would have no problem paying this loan back each monthI also make additional money on the side playing in a band and make?about 200-400 a month?extra with the band that could pay this back easily?Monthly net income: $ 4,200Monthly expenses: $ ??Housing: $
